TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 1, 2022



                                     NO. 03-21-00089-CV


                              Dovie L. Williams, R. N., Appellant

                                                v.

                               Texas Board of Nursing, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on February 9, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.